— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered February 7, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty and imposing sentence.
Ordered that the judgment is affirmed.
The record indicates that the defendant knowingly, intelligently and voluntarily relinquished his rights upon his plea of guilty (see, People v Harris, 61 NY2d 9). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.